Multi-Functional Structure for Thermal Management and Prevention of Failure Propagation
DETAILED ACTION

Response to Amendment
This Office action is in response to communications filed on June 22, 2022.
Claims 4-7 and 11-20 are canceled. Claims 1-3, 8-10 and 21-22 are pending and being examined on the merits in this Office action.

Double Patenting
The Double Patenting rejection set forth in the Office action mailed on May 25, 2022 is hereby withdrawn as a result of cancellation of claim 11.

Allowable Subject Matter
Claims 1-3, 8-10 and 21-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reasons for allowability have been set forth in the Office Action dated December 27, 2021. Such reasons are incorporated herein but not reiterated herein for brevity’s sake.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727